Citation Nr: 0006594	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

By rating action of June 1946 service connection for malaria 
was granted.  The veteran filed a claim in May 1993 for 
service connection for a back disability and a heart 
disability, and filed a claim for an increased rating for his 
service connected malaria.  This appeal arises from the 
September 1993 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the veteran's 
claim for service connection for a back disability and a 
heart disability and denied the veteran's claim for an 
increased rating for service connected malaria.  A Notice of 
Disagreement was filed in November 1993 and a Statement of 
the Case was issued in January 1994.  A substantive appeal 
was filed in July 1994 with no hearing requested.  In 
November 1994, the veteran requested a hearing at the RO 
before a local hearing officer.  A hearing at the RO was 
scheduled in January 1995, to which the veteran failed to 
appear.  Therefore, this case is being processed as though 
the hearing request has been withdrawn.  

This case was remanded in September 1996 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current back disability, diagnosed many years 
postservice, to his military service; the claim is not 
plausible.

2.  There is no competent medical evidence linking the 
veteran's current heart disability, diagnosed many years 
postservice, to his military service; the claim is not 
plausible.

3. The veteran's claim for a compensable rating for service 
connected malaria is plausible, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

4.  The veteran's malaria is manifested by complaints of 
episodes of fever, sweats, shaking, chills, freezing, and 
dizziness; the veteran does not have any objective clinical 
or laboratory manifestations of malaria.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
heart disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for the assignment of a compensable rating 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.88b, Diagnostic Code 6304 (as in effect prior to and 
from August 30, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service induction examination in December 1942, no 
history of back pain or heart trouble was reported.  On 
examination, the veteran's musculoskeletal and cardiovascular 
systems were clinically evaluated as normal.  It was noted 
that he veteran had a history of an abscess on the back.  The 
veteran's blood pressure was 124/80.

An anesthetic record from June 1944 notes that the veteran's 
blood pressure readings were 130/60, 130/70, 130/80, and 
140/70 during an appendectomy operation.

A record from April 1945 includes a notation that the veteran 
had a history of malaria.  A current malaria smear test was 
negative. 

On a separation examination in December 1945, no history of 
back pain or heart trouble was reported.  On examination, the 
veteran's musculoskeletal and cardiovascular systems were 
clinically evaluated as normal.  The veteran's blood pressure 
was 120/72.  

By rating action of June 1946, service connection for malaria 
was granted.

A January 1980 insurance claim report notes that the veteran 
had disabilities to include discogenic disease and coronary 
artery disease.  The symptoms first appeared in January 1980.  

On a VA examination in June 1980, the veteran reported that 
he had disabilities to include a heart disability and a back 
disability.  The diagnoses included discogenic disease, 
status post laminectomy and fusion and question organic heart 
disease, arteriosclerosis.

In May 1993, the veteran filed a claim for service connection 
for a back disability and a heart disability, and filed a 
claim for an increased rating for service connected malaria.

Records from Carroll P. Osgood, M.D., from November 1987 to 
May 1993 show that in November 1987, the veteran underwent a 
decompressive laminectomy of L3-S1.  The veteran had been 
having increasingly severe back and bilateral leg pain since 
August 1987.  It was noted that he had two previous lumbar 
laminectomies elsewhere a number of years ago.  It was 
additionally noted that an EKG had suggested possible 
myocardial ischemia.  The diagnoses included lumbar 
spondylosis with stenosis L3 through S1 and chronic 
myocardial ischemia by EKG.  Subsequently, the veteran was 
seen for treatment for status post lumbar laminectomy L3 
through S1 with recurrent biomechanical low back pain.

On a VA examination in July 1993, the veteran complained of a 
history of coronary artery disease.  He had a heart 
catheterization in March 1993.  The veteran had possible 
congestive heart failure and New York heart classification 
was class 2.  The veteran had a history of malaria while in 
the service which he reported was still active.  The last 
malaria attack was in December 1992 and lasted about one 
hour.  It was noted that the spleen and liver were not 
palpable.  The diagnoses included malaria.  

On another VA examination in July 1993, it was noted that the 
veteran had a history of lower back pain that started over a 
year ago.  The veteran had been operated on three times.  The 
diagnoses included lower back pain syndrome.  

By rating action of September 1993, service connection for a 
back disability and a heart disability was denied.  
Additionally, an increased rating for service connected 
malaria was denied.  The current appeal to the Board arises 
from this action.

VA records from April 1993 to January 1994 show that the 
veteran was treated for disabilities to include coronary 
artery disease and degenerative joint disease.  

Associated with the file in November 1994 were records from 
several private physicians and providers that show treatment 
for coronary artery disease beginning in December 1975 and 
treatment for neuromuscular back pain beginning in May 1970.  

On a VA examination in May 1999, the veteran reported that he 
contracted malaria in the service.  He reported that he had 
multiple attacks since then, but was vague about the 
frequency.  He reported that since 1992, he had about four to 
five attacks, the last one occurring in November 1998.  The 
attacks consisted of sweats, shaking, chills, and freezing.  
He did not take his temperature at the time.  The attacks 
lasted a couple of hours.  He would be dizzy when the attacks 
ended.  He denied any abdominal symptoms or urinary 
complaints.  He had not sought medical evaluation during any 
of the attacks.  He believed he had no treatment since 1946.  
There were no current symptoms.  The veteran believed the 
attacks were from malaria.  On examination, no 
hepatosplenomegaly was detected.  A malaria test showed that 
no malarial forms were present.  The diagnoses included 
episodic, infrequent subjective fevers, not suggestive of 
chronic persistent malaria.  The interval between fevers was 
uncharacteristically long (six months to one year) for 
chronic malaria (two weeks to three months).  Additionally 
there was no evidence of anemia or hepatosplenomegaly.  The 
diagnoses additionally included history of malaria.  The 
examiner informed the veteran that if he truly believed that 
his attacks represented malaria, he should present himself to 
an emergency room to get blood drawn at the time of the 
attack.

Associated with the file were records from the Social 
Security Administration from July 1997 that includes a March 
1980 Disability Determination that shows that the veteran was 
considered disabled beginning in January 1980 with diagnoses 
including status post laminectomies lumbosacral spine, twice 
and arteriosclerotic heart disease.  A March 1980 examination 
report notes that the veteran complained of severe pain in 
the low back beginning 10 years ago.  The impression included 
status post lumbar laminectomies with nerve root irritation.  
Additional records show treatment for coronary artery disease 
beginning in December 1975 and treatment for herniated 
nucleus pulposus beginning in March 1970.  On the March 1970 
record, it was noted that the veteran had the onset of low 
backache two and one-half years before.  

II.  Analysis

A.  Service connection

Initially, the undersigned notes that a Supplemental 
Statement of the Case regarding recent evidence received at 
the RO has not been done for the service connection issues in 
this case.  However, the evidence is not pertinent to the 
issue in this case, which is whether the veteran has 
presented evidence of a nexus between a current disability 
and his service, and therefore, there is no reason to delay 
this case for the issuance of a Supplemental Statement of the 
Case.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and 
cardiovascular disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has a back 
disability and a heart disability that were incurred during 
service.  The service medical records are silent regarding 
complaints, clinical findings, and diagnoses of either a back 
disability or a heart disability.  The first postservice 
evidence of a back disability or a heart disability was many 
years postservice. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current back or heart 
disability and his service.  The only evidence that would 
support the veteran's claims is found in his statements.  
However, lay evidence is inadequate to establish a medical 
nexus.  Epps v. Gober, 126 F.3d 1464 (1997).  Since all three 
criteria to establish evidence of a well-grounded claim have 
not been met, it follows that the veteran's claims must be 
denied based on his failure to submit evidence of a well-
grounded claim.  Absent a well-grounded claim, the Board has 
no duty to assist or decide the case on its merits.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a back 
disability or a heart disability, those claims must be 
denied.


B.  Increased rating for malaria

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The regulations pertaining to rating malaria were revised 
effective August 30, 1996.  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).
Under the "old" regulations pertaining to malaria in effect 
prior to August 30, 1996, in rating disability from malaria, 
once identified by clinical and laboratory methods, or by 
clinical methods alone where the disease is endemic, the 
clinical course of the disease, the frequency and severity of 
recurrences, the necessity for and the reaction to 
medication, should be the basis of evaluation, not the 
presence or absence of parasites.  When there have been 
relapses following the initial course of treatment, further 
relapses are to be expected and for some time the veteran 
must be given the benefit of the doubt as to unexplained 
fever of short duration, controlled by medication specific 
for malaria.  38 C.F.R. § 4.88 (1995).
Under Diagnostic Code 6304, a 10 percent evaluation is 
warranted for malaria, recently active with one relapse in 
the past year; or old cases with moderate disability.  A 30 
percent evaluation is warranted for malaria, recently active 
with 2 relapses in past 6 months; or old cases with anemia.  
A 50 evaluation is warranted for malaria, clinically active 
so as to require intensive treatment; recently active with 3 
or more relapses over past 6 months; or old cases with marked 
general impairment of health.  A 100 percent evaluation is 
warranted for malaria, clinically active so as to require 
hospital treatment for a contemplated or elapsed period of 14 
days or more; or with a combination of cerebral symptoms, 
enlarged spleen, anemia or other severe symptoms.  38 C.F.R. 
Part 4, Diagnostic Code 6304 (1995).   
Note (1) indicates that:  The evaluations under Code 6304 are 
to be assigned on the basis of dates and frequency of 
recurrences and relapses and severity of significant 
residuals, if any, based on the clinical records of the 
service department or other acceptable evidence relating to 
the period of service, or on medical evidence relating to the 
period after discharge, recording sufficient clinical 
findings, when considered in accordance with all other data 
of record, to support the conclusion that there exists a 
compensable or higher degree of disability from malaria.  
Hereafter, service connection will not be conceded based on 
notation in service records of history alone furnished by the 
veteran, nor will compensable ratings be assigned based on 
the veteran's unsupported claim or statement; however, 
determinations heretofore made will not be reversed on the 
basis of this change in policy.  The evidence of others under 
oath may be accepted to establish frequency of relapses or 
recurrences over a period of 1 year only, from date of last 
medically confirmed relapse or recurrence in service or 
subsequently.  38 C.F.R. Part 4, Diagnostic Code 6304 (1995).
Note (2) indicates that:  When evaluations are based on 
frequency of recurrences or relapses only, they will be 
assigned for a period of 1 year only from date of discharge 
or date established by medical evidence of record.  At the 
expiration of this period, if medical evidence warranting an 
extension is not of record, the veteran will be notified that 
his compensation will be discontinued unless he submits 
evidences from a physician showing recurrent attacks or other 
disabling effects of malaria.  After a malaria rating has run 
24 months, an extension, if warranted, will carry ending date 
at expiration of 36 months from initial date of compensable 
rating.  When this rating is assigned, veteran will be 
notified of ending date and of requirement that, to have 
rating continued or resumed after that date, he must report 
to Department of Veterans Affairs hospital or outpatient 
clinic, or to a Department of Veterans Affairs fee-basis 
physician during an actual relapse of the disease.  Following 
the expiration of the 36 months' period and the veteran's 
compliance with the requirement to report as indicated in 
this note, a prepared slide of the veteran's blood smear will 
be read in the local Department of Veterans Affairs 
laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable container 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of smear, before further acceptance of the 
diagnosis of malaria for rating purposes.  38 C.F.R. Part 4, 
Diagnostic Code 6304 (1995).  

The "new" regulations pertaining to rating malaria, in 
effect as of August 30, 1996, are found in 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1999) and are set forth in pertinent 
part below:

Malaria:
As active disease...........................100

NOTE:  The diagnosis of malaria depends 
on the identification of malarial 
parasites in blood smears.  If the 
veteran served in an endemic area and 
presents signs and symptoms compatible 
with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must 
be confirmed by the presence of malarial 
parasites in blood smears.
Thereafter rate residuals such as liver 
or spleen damage under the appropriate 
system.

38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999).  

The record does not support the veteran's claim for a 
compensable rating, under either the old or the new criteria 
for evaluating malaria.  On a VA examination in July 1993, 
the veteran reported a malaria attack in December 1992.  On 
examination, the spleen and liver were not palpable.  On a VA 
examination in May 1999, it was noted that the veteran 
reported episodic, infrequent fevers that were 
uncharacteristic of malaria.  There was no evidence of anemia 
or hepatosplenomegaly and a malaria test showed that no 
malaria forms were present.  Under the new regulations, 
malarial relapses must be confirmed by the presence of 
malarial parasites in blood smears.  There is no such 
evidence, despite the fact that the physician in May 1999 
informed the veteran that he should present himself to the 
emergency room during an attack in order to get blood drawn.  
As there is no confirmed evidence of recurrences of malaria 
nor medical evidence of liver or spleen damage, it follows 
that a compensable rating is not in order under the new 
regulations.  

Likewise under the old regulations, a compensable rating is 
not warranted.  There is no confirmed medical evidence of any 
relapses since service or moderate disability resulting from 
malaria.  A compensable rating may not be assigned under the 
old regulations on the basis of the veteran's unsupported 
claim.  Therefore, the preponderance of the evidence clearly 
establishes that the criteria for a compensable rating under 
either the old or new criteria have not been met.


ORDER

1.  As a well grounded claim has not been presented, 
entitlement to service connection for a back disability is 
denied.

2.  As a well grounded claim has not been presented, 
entitlement to service connection for a heart disability is 
denied.

3.  Entitlement to a compensable rating for malaria is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

